                                                         USOC SDNY
                                                         DOCUMENT
UNITED STATES DISTRICT COURT                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                             DOC#:
                                                       I• DATE F-IL
                                                                  _E_D        . / -~-l -19- -
                                                                     _:- ,- 7.----r
MIGUEL ORTIZ VALENCIA, et al.
               Plaintiffs,
                                                      18-CV-8848 (PAE) (BCM)
       -against-
                                                      ORDER
EMPIRE STRUCTURAL GROUP, LLC, et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The parties having settled their dispute, including claims brought under the Fair Labor
Standards Act (FLSA), it is hereby ORDERED that all deadlines previously set in this action are
VACATED.

        It is further ORDERED that the parties shall submit, no later than December 20, 2019:
(a) a fully-executed copy of their written settlement agreement, which will be placed on the
public docket, see Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012); (b) a
joint letter setting forth their views as to why their settlement agreement is fair and reasonable
and should be approved in light of the factors enumerated in Wolinsky, 900 F. Supp. 2d at 335-
36; and (c) counsel's time and expense records if an award of attorneys' fees and costs is
requested.

        The parties' submissions shall comply with the individual practices of the district judge,
including § 4(C) (directing settling parties in FLSA actions to Cheeks v. Freeport Pancake
House, Inc., 796 F.3d 199 (2d Cir. 2015) and Wolinsky, 900 F. Supp. 2d 332), unless the parties
have consented to proceed before the assigned magistrate judge. If the parties do consent to the
jurisdiction of the assigned magistrate judge, they are advised to carefully review my prior
holdings concerning settlements in FLSA actions before submitting their Cheeks papers. See,
e.g., Lara v. Air Sea Land Shipping & Moving Inc., 2019 WL 6117588 (S.D.N.Y. Nov. 18,
2019); Pinguil v. We are all Frank, Inc. , 2018 WL 2538218 (S.D.N.Y. May 21 , 2018) (Moses,
M.J.); Weng v. T&W Rest. , Inc., 2016 WL 3566849 (S.D.N.Y. June 22, 2016) (Moses, M.J.);
Lopez v. Poko-St. Ann L.P. , 176 F. Supp. 3d 340 (S.D.N.Y. 2016) (Moses, M.J.).

Dated: New York, New York
       December 6, 2019                      SO ORDERED.




                                             United States Magistrate Judge
